DETAILED ACTION
This Office Action is in response to the applicant's amendment(s) received on October 5, 2020 Claims 1-15 are pending and have been examined.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.  The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 The Applicant states that the prior art fails to teach the claimed feature of suggest store biometric information of a user in the memory of the portable computing device, as recited in claim 1.
          The Examiner responds that Janiak et al. discloses this feature, at paragraph 8 Janiak states” The fingerprint module, as well as application software resident in the PDA, is capable of determining a match between the user fingerprint right from the  fingerprint sensor and the fingerprint information on the data card.”  The Examiner submits that when the fingerprint module of Janiak is plugged into the PDA, the module functions as an integral part of the PDA.  Janiak further discloses at paragraph 179 “In the system, an end user 100 goes through the process of enrollment, or the process of collecting biometric samples from a person such that the layer can be compared to a live biometric sample of the end user 100. ….  Such data is stored on a data card 102, which may take many forms, including a smart card capable of 

The Applicant states that none of the prior art fails to disclose, teach, or suggest “determine locally at the portable computing device, that the biometric characteristic of the user matches the biometric information of the user stored in the at least one memory, as recited in amended claim 1 " 
	The Examiner responds that Janiak et al. discloses this feature, at paragraph 8 Janiak states” In accordance with another aspect of the invention, a biometric device for use with a personal digital assistant PDA and a user of the PDA is  disclosed.  The biometric device includes a fingerprint module including a  fingerprint sensor for reading a fingerprint of the user.  The fingerprint  module is receptive to and connectable with the PDA to allow electronic  communication withthe PDA.  The fingerprint module includes a portion adapted  to receive and read a data card having fingerprint information.  The  fingerprint module, as well as application software resident in the PDA, is  capable of determining a match between the user fingerprint right from the  fingerprint sensor and the fingerprint information on the data card.” Examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication No. 2005/0222961 (“Staib”) in view of US Patent Publication No. 2002/0089410 ("Janiak et al. “) and further in view of US Patent 7,284,266 ("Morris et al. “).
            
As per claims 1 and 9, 
Staib discloses a portable computing device; (¶ 38) comprising:
a display screen having a user input interface (see ¶54; ¶76; ¶90);
at least one  processor (¶ 38) configured to execute a plurality of applications, the plurality of applications including at least one wallet application to perform transactions based on wireless data communications between the computing device and at least one external electronic device; (see Fig. 2; Fig. 3; ¶13; ¶24; ¶38; ¶53; ¶56)

a network transceiver configured to communicate with a cellular communications network; (see Fig. 2, mobile device; ¶38);
a short-range radio frequency (RF) transceiver coupled to an antenna, (see ¶39) the short-range RF transceiver configured to communicate using a predetermined communications protocol  (see ¶8; ¶11-¶13; ¶40; ¶41); including wireless transmission or radio frequency identification (RFID) communication; (see ¶39-40)
a near-field communication (NFC) device coupled to a NFC antenna, the NFC device configured to transmit the at least one electronic credential to an NFC reader of at least one external electronic device; (see Fig. 1; ¶38-¶42)
 	execute the at least one wallet application, and in a case that communication is established between the NFC antenna of the portable computing device and  an NFC antenna of the NFC reader, control the NFC device to transmit at least one electronic credential linked to the reader key to the at least one external electronic device to authorize at least one transaction against the external server.  (see ¶64-65)
Staib does not specifically teach however Janiak et al.  teaches  and a biometric characteristic reader configured to read a biometric characteristic of the user, (see ¶64-65) 
receive, from the biometric characteristic reader, (Fig 2. ¶ 22) information associated with the biometric characteristic of the user, (Fig 2. ¶ 22)
determine, locally at the portable computing device, that the biometric characteristic of the user matches the biometric information of the user stored in the at least one memory,( ¶ 8, 179)
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Staib  of utilizing  an NFC communications process  to the known invention of Janiak  would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such security features into analogous art. Further, it would have been obvious at the time the invention was made that modifying the mobile system of Staib  with the technique of biometric authentication results in an improved invention because it would allow biometric authentication to be performed with a minimum usage of resources at any location since the biometric data is held locally. 

Staib in view of Janiak et al does not specifically teach however Morris et al. teaches control at least one of the network transceiver to connect to the external server, wherein the at least one processor is further configured to: establish a connection to the NFC reader via the antenna of the short- range RF transceiver (Figure 3, element 42) by exchanging encryption keys, receive a reader key from the NFC reader via the antenna of the short- range RF transceiver, (Figure 4b, column 4, lines 42-52 [key is sent to mobile unit] )
transmit, using the network transceiver, user authentication information to the external server in response to determining that the biometric characteristic of the user matches biometric information stored in the at least one memory, (Column 4, lines 21-33) receive, using the network transceiver, the at least one electronic credential from the external server based on user authentication to the external server in response to transmitting the user authentication information to the external server, (Column 4, lines 33-49) 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Morris et al.  of protecting use of the mobile device using biometric authentication to the known invention of Staib in view of Janiak et al  would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such security features into analogous art. Further, it would have been obvious at the time the invention was made that modifying the mobile system of Staib in view of Janiak et al the technique of biometric authentication technique for use of the mobile device results in an improved invention because applying said technique improves the overall security of the invention by allowing authentication of a user without requiring a password or key (Morris Column 1, lines 22-26. 

Claim 9 is a process representation of claim 1, hence is rejected similarly as claim 1 above.

The applicant is reminded that the intended use expression, e.g. to execute …, to perform transactions …, to store …, to authorize …, to communicate …, etc., do not move to distinguish over prior art as the expression merely expresses the intended use rather than functions/steps performed by the structural components.


As per claims 2 and 10,
Staib in view of Janiak et al and further in view of Morris et al. disclose the portable computing device of claim 1, 
wherein the biometric characteristic reader is configured to capture the biometric characteristic from the user to store the biometric characteristic as the stored biometric information. (Janiak;  Fig 2. ¶ 22)


As per claims 3 and 11,
Staib in view of Janiak et al and further in view of Morris et al. disclose the portable computing device of claim 1, 
wherein the biometric characteristic reader is configured to capture the biometric characteristic from the user to store the biometric characteristic as the stored biometric information. (Janiak;   ¶ 179)

As per claims 5-7 and 13-14,
Staib in view of Janiak et al and further in view of Morris et al. disclose the portable computing device of claim 1, 
wherein the at least one electronic credential includes  at least one of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card account, an access card account, an identification card account, a driver's license, an e-ticket, a pass, a coupon, or a certificate, wherein the at least one electronic credential includes at least one payment token account number of a payment token account 

As per claim 8,
Staib in view of Janiak et al and further in view of Morris et al. disclose the portable computing device of claim 1, 
wherein the portable computing device is configured to transmit to the external electronic device via the NFC device the at least one electronic credential in response to determining that a read biometric characteristic matches biometric characteristic stored in the at least one memory (Janiak;   ¶ 179) and a determination that the user is authorized to perform the at least one transaction using the portable computing device. wherein the computing device is configured to transmit to the external device based on multiple authentication(s) (Staib;  ¶0066).

As per claim 15,
Staib in view of Janiak et al and further in view of Morris et al. the method of claim 9,
further comprising: transmitting to the external electronic device the at least one electronic credential based on a comparison between a read biometric characteristic and the stored biometric characteristic, and a determination that the user is authorized to transmit the at least one credential via the NFC device of the portable computing device.  (Janiak;   ¶ 179)

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Staib”,  and “Morris et al.”  as applied in claims 1 and 9 above, in further view of Admitted Prior Art (“APA”).

As per claims 4 and 12,
Staib in view of Janiak et al and further in view of Morris et al. teaches wherein the at least one memory  includes a secure memory configured for storing the at least one electronic credential (see ¶0038; ¶0048; ¶0062; ¶0064; ¶0066; ¶0095), Staib is silent to whether the secure memory is tamper-resistant memory. APA, however, discloses that tamper-resistant device, hardware device, is old and well known in the art at the time of the invention. 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the tamper-resistant memory to the combination of Staib in view of Janiak et al and further in view of Morris et al. with reasonable expectation that the combination improves the overall security of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

US Patent Publication No. 2004/0122768 discloses a method of user biometric authentication; 
US Patent No. 5,892,900 discloses anti-tampering semiconductors; 
US Patent Publication No. 2003/0051138 discloses biometric techniques including fingerprint, storing biometric used for authentication on mobile terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.W/Examiner, Art Unit 3685   

/STEVEN S KIM/Primary Examiner, Art Unit 3685